Note regarding allowed claims
	In the Notice of Allowance mailed 07 February 2022, the Examiner mistakenly listed claims 13-20 and 23-25 as allowable.  However, claims 16-17 had been previously canceled by Applicant in the response filed 06 July 2021.  Accordingly, the allowed claims are claims 13-15, 18-20 and 23-25.
	A Corrected Notice of Allowability is attached herewith, which properly lists claims 13-15, 18-20 and 23-25 as allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678